TUTTLE, Circuit Judge
(dissenting):
With deference I dissent from the opinion of the court. The federal statute which provides for the payment of these cash benefits to tenants and sharecroppers provides expressly that “in carrying out the provisions of this section, the Secretary shall, as far as practicable, protect the interests of tenants and sharecroppers.” 16 U.S.C.A. § 590h(b): The provision which authorizes the assignment by a tenant is limited by the terms of the statute to assignments “as security for cash or advances to finance making a crop.” The authority of the Secretary to issue regulations cannot authorize the issuing of a regulation that permits an assignment for something other than “as security for cash or advances to finance making a crop.” It is perfectly plain to me that the Secretary, for thirty years, correctly construed the language of that section to prohibit an assignment by a tenant for rent for the land upon which he would then undertake to “make a crop.” It seems equally clear to me that the new regulation which authorizes an assignment as security for the payment of rent of the land goes beyond the statutory authorization because it is not an assignment as security for either “cash or an advance,” nor, in my opinion, is it an assignment “to finance making a crop.” The making of a crop is something that takes place on the land once acquired. I would construe this language as a matter of law as to exclude the cost of obtaining the land upon which the crop is to be made.
I would have no difficulty in concluding that the authorization under this statute to a tenant or sharecropper to make an assignment for the purpose of obtaining seed and fertilizer necessary to make a crop is a special benefit conferred on him by Congress, particularly in light of the express concern demonstrated by Congress by including the language quoted above in subparagraph (b) of the Act. Nor would I have any difficulty in understanding the special benefit which Congress meant to confer upon a tenant by combining an authorization to make a limited assignment for the “making of a crop,” with a clearly implied denial of the right to make the assignment for the payment of rent for the purpose of acquiring the land upon which he was to operate. This meets the test of standing to sue. I would base this conclusion on what this court has said in Rural Electrification Administration v. Central Louisiana Electric Co., 5 Cir., 354 F.2d 859, where, at page 863, the court discussed the question of standing. It suggested that standing to sue would, be found if Congress “expressly or by implication [has] given [the parties] standing to sue under the terms of the” particular statute involved. I think *403the right given to the tenants in this statute to have the privilege of making assignments for the cash and other advances used in making a crop, but restricting their right to assign for any other purpose, is a right that is peculiar to such tenants as a class and for their special benefit. I, therefore, think that the Congress has impliedly granted them standing to sue. Moreover, I think the reasoning of the Supreme Court, in its opinion in Abbott Laboratories v. Gardner, 387 U.S. 136, 87 S.Ct. 1507, 18 L.Ed.2d 681, makes it clear that where there is no other way to obtain judicial review of administrative action that infringes a right granted by Congress, there is nothing in the Administrative Procedure Act that would prohibit judicial review of such administrative action.
I conclude, therefore, both that there was standing to sue, and that, on the merits, the Secretary’s regulation broadening the language of the statute, as I view it, to include the making of an assignment for rents to landlords was invalid as going beyond the statute.
I, therefore, respectfully dissent from the opinion of the Court.